 Case 20-81731     Doc 11   Filed 11/13/20 Entered 11/13/20 19:27:21             Desc Main
                              Document     Page 1 of 1




                                         Certificate Number: 15317-ILN-DE-035085459
                                         Bankruptcy Case Number: 20-81731


                                                        15317-ILN-DE-035085459




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on November 13, 2020, at 4:23 o'clock PM PST, Viola I
Smothermon completed a course on personal financial management given by
telephone by Access Counseling, Inc., a provider approved pursuant to 11 U.S.C.
111 to provide an instructional course concerning personal financial management
in the Northern District of Illinois.




Date:   November 13, 2020                By:      /s/Julie Dumlao


                                         Name: Julie Dumlao


                                         Title:   Counselor
